                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                         IN THE UNITED STATES DISTRICT COURT                             August 18, 2020
                         FOR THE SOUTHERN DISTRICT OF TEXAS                             David J. Bradley, Clerk
                                   HOUSTON DIVISION

UNITED STATES OF AMERICA, the            )
STATE OF TEXAS, the STATE OF COLORADO, )
the STATE OF INDIANA, the STATE OF IOWA, )
the STATE OF MINNESOTA, the STATE OF     )
NEW MEXICO, the STATE OF TENNESSEE,      )
the STATE OF WASHINGTON, ex rel. HICHEM )                    Civil Action No. 4:18-cv-00123
CHIHI,                                   )
                                         )
                  Plaintiff-Relator,     )
                                         )
           v.                            )
                                         )
CATHOLIC HEALTH INITIATIVES, et al.      )
                                         )
                  Defendants.            )

                            STIPULATED PROTECTIVE ORDER

       Relator Hichem Chihi (“Relator”) and Catholic Health Initiatives (“CHI”) and CHI-St.

Luke’s Health (“CHI-St. Luke’s”) (collectively, the “CHI Defendants”) (Relator and each

Defendant individually a “Party,” and all collectively the “Parties”), and their respective counsel,

under Fed. R. Civ. P. 26(c), agree and stipulate that this Order (the “Protective Order”) hereby

governs the discovery (the “Contested Passages Discovery”) Ordered by the Court in the July 7,

2020 Memorandum and Order (Dkt. 274) and August 11, 2020 Order (Dkt. 282). The Contested

Passages Discovery is strictly limited to determining privilege as to the contested passages at

issue. The use of any document, information, or other thing furnished by any Party to any other

Party in connection with the Contested Passages Discovery is governed by paragraphs 10-17 of

this Protective Order.

                           Proceedings and Information Governed.

       1.      This Protective Order is made under Fed. R. Civ. P. 26(c). It governs

any document, information, or other thing furnished by any Party to any other Party in


                                                 1
connection with the Contested Passages Discovery, and it includes any nonparty who receives a

subpoena in connection with this Contested Passages Discovery. It also governs all items listed

in Fed. R. Civ. P. 34(a)(1)(A) and (B), including but not limited to, paper documents, deposition

testimony, discovery responses, and/or affidavits produced in this Contested Passages Discovery,

or electronically stored information (“ESI”)—including writings, drawings, graphs, charts,

photographs, sound and video recordings, images, and other data or data compilations—stored in

any medium from which information can be obtained either directly or, if necessary, after

translation by the responding Party into a reasonably usable form. The information protected also

includes, but is not limited to: answers to interrogatories; answers to requests for admission;

responses to requests for production of documents; deposition transcripts and videotapes;

deposition exhibits; and other writings or things produced, given, or filed in connection with this

Contested Passages Discovery that are designated by a Party as “Privileged” or “Privileged

Material”, or “Confidential Information” in accordance with the terms of this Protective Order,

as well as to any copies, excerpts, abstracts, analyses, summaries, descriptions, or other forms of

recorded information containing, reflecting, or disclosing such information.

        2.      This Protective Order is limited to matters pertaining to the Contested Passages

Discovery and shall not govern discovery on other subject matters in this litigation, which shall

be subject to a different protective order, if required.

        3.      Nothing in this Protective Order shall be construed as a waiver of any Party’s

argument(s), or as a concession by any Party, regarding the terms of any other protective order

sought this action at any time. The Parties further agree that this agreement is for the purposes of

the Contested Passages Discovery only and that no Party will use this Protective Order as the




                                                   2
basis for any argument in support of or in opposition to any subsequent protective order sought

in this action.

                           Designation and Maintenance of Information.

        4.        For purposes of this Protective Order, (a) “Privileged” or “Privileged Material”

means that the document is subject to the attorney-client privilege and any other claim of

privilege that may be lawfully asserted without limitation and work-product provisions,

including protections afforded by Fed. R. Civ. P. 26(b); and (b) “Confidential Information” means

information designated as “Confidential” by the Producing Party that is comprised of private, secret, or

restricted information of any Party that by its nature must be maintained in confidence to protect the

interests of the Party, including: (1) information prohibited from disclosure by law; (2) information

that reveals trade secrets; (3) technical or commercial information that the party has maintained

as confidential and that is of technical or commercial advantage to its possessor; (4) medical

information concerning any individual; (5) personal identity information; (6) income tax returns,

W-2 forms and 1099 forms; or (7) personnel or employment records. Information or documents

that are available to the public may not be designated as Confidential Information.

                       Privileged Information Subject to Protective Order.

        5.        If a Party asserts a privilege during the course of this Contested Passages

Discovery within the scope of paragraph 4(a) relating to any document, information, or other

thing, or to any request for production or interrogatory, the Party asserting privilege shall

produce a privilege log with respect to the Privileged Material setting forth all of the information

required under Fed. R. Civ. P. 26(b)(5)(A)(ii).

                      Confidential Information Subject to Protective Order.

        6.        Documents and things produced during the course of this Contested Passages

Discovery within the scope of paragraph 4(b) above may be designated by the producing Party as


                                                   3
containing Confidential Information by placing on each page and each thing a legend, or

otherwise conspicuously designating electronically stored information.

                           Information Disclosed at a Deposition as
                        Confidential Information or Privileged Material.

       7.      In the event the Court Orders depositions to be taken as part of the Contested Passages

Discovery, a Party may designate information disclosed at a deposition as Privileged Material or

Confidential Information by requesting the reporter to so designate the transcript or any portion of the

transcript at the time of the deposition. If no such designation is made at the time of the deposition,

any Party will have seven (7) calendar days after the date of the deposition to designate, in writing to

the other Parties and to the court reporter, whether the transcript is to be designated as Privileged

Material or Confidential Information. If no such designation is made at the deposition or within this

seven (7) calendar day period (during which period, the transcript must be treated as Confidential), the

entire deposition will be considered devoid of Privileged Material or Confidential Information. Each

Party and the court reporter must attach a copy of any final and timely written designation notice to

the transcript and each copy of the transcript in its possession, custody or control, and the portions

designated in such notice must thereafter be treated in accordance with this Protective Order. It is

the responsibility of counsel for each Party to maintain materials containing Confidential

Information in a secure manner and appropriately identified so as to allow access to such

information only to such persons and under such terms as is permitted under this Protective

Order. To the extent a Party designates information disclosed in a deposition as containing

Privileged Material, the process set forth in paragraphs 21-24 shall apply.

                               Inadvertent Failure to Designate.

       8.      The inadvertent failure to designate or withhold any information as Privileged

Material or Confidential Information will not be deemed to waive a later claim as to its confidential



                                                   4
or privileged nature, or to stop the producing Party from designating such information as confidential

at a later date in writing and with particularity. The information must be treated by the receiving

Party as Confidential from the time the receiving Party is notified in writing of the change in the

designation.

                                   Challenge to Designations.

      9.       A receiving Party may challenge a producing Party’s designation pursuant to the

dispute resolution process in a timely motion to the Court in accordance with the Court’s August 11,

2020 Order. Dkt. 282. To the extent any disputes arise in connection with Contested Passages

Discovery after September 18, 2020, including but not limited to disputes relating to depositions

or subsequent discovery —if so ordered by the Court— nothing in this Protective Order is

intended to prevent or preclude the Parties from timely moving the Court for relief. The Parties

will seek instruction from the Court regarding an appropriate dispute resolution process

governing any disputes that arise in connection with Contested Passages Discovery after

September 18, 2020 (including the timing, length, and number of briefs to be filed). Until any

dispute under this paragraph is ruled upon by the presiding judge, the designation will remain in full

force and effect, and the information will continue to be accorded the privileged or confidential

treatment required by this Protective Order. The designating party shall retain the burden of

establishing that designated information is Privileged Material.

   Use of Information and Documents Obtained Through Contested Passages Discovery.

       10.     The Parties shall serve and conduct the Contested Passages Discovery in good faith.

Pursuant to the Court’s July 8, 2020 Memorandum and Order (Dkt. 274), the Contested Passages

Discovery shall be strictly limited to determining privilege as to the contested passages at issue,

and/or litigating any reasserted motion to strike filed by the CHI Defendants.




                                                  5
       11.     If a party believes that the discovery sought in Contested Passages Discovery is

sought for an improper purpose, that party shall be entitled to seek relief from the Court by filing a

motion after conferring in good faith with the opposing party.

       12.     Information and Documents obtained through Contested Passages Discovery may

only be used for purposes related to Contested Passages Discovery and in connection with litigation

of a reasserted motion to strike filed by the CHI Defendants pursuant to Fed. R. Civ. P. 12(f) and

may not be used under any circumstances for any other purpose.

       13.     No Party shall refer to, quote, cite, rely upon, or otherwise use Privileged Material

for any purpose – outside the scope of Contested Passages Discovery and the CHI Defendants’

reasserted Rule 12(f) motion to strike and the Parties’ respective response and reply in

connection therewith – including, but not limited to, for the purpose of amending future

pleadings, submitting future motions or petitions with the Court, seeking future discovery

(including requests for admission, interrogatories, requests for production, depositions, third-

party subpoenas, etc.), or asserting arguments as to the responsiveness or relevance of any

requested discovery, documents or things.

       14.     Subject to paragraph 16 below, Confidential Information may be disclosed by the

receiving Party only to the following individuals, provided that such individuals are informed of the

terms of this Protective Order: (a) employees of the receiving Party who are required in good faith to

provide assistance in the conduct of this Contested Passages Discovery; (b) in-house counsel; (c)

outside counsel for the receiving Party; (d) supporting personnel employed by (b) and (c), such as

paralegals, legal secretaries, data entry clerks, legal clerks, and private photocopying services; (e)

any persons requested by counsel to furnish services such as document coding, image scanning,

translation services, court reporting services, demonstrative exhibit preparation, or the creation of




                                                  6
any computer database from documents; and (f) the Court. To the extent any Party receives

Privileged Material due to inadvertent disclosure, the process set forth in paragraphs 21-24 shall

apply.

         15.   Counsel is responsible for the adherence by third-party vendors to the terms and

conditions of this Protective Order. Counsel may fulfill this obligation by obtaining a signed

Confidentiality Agreement in the form attached as Exhibit A.

         16.   Confidential Information may be disclosed to a person who is not already allowed

access to such information under this Protective Order if counsel for the Party designating the

material agrees that the material may be disclosed to the person by providing written consent to

the Party requesting disclosure.

         17.   The Party asserting any privilege as to any document or other thing is permitted to

disclose the Party’s own Privileged Material to: (a) its employees and agents; (b) in-house counsel;

(c) supporting personnel employed by (b), such as paralegals, legal secretaries, data entry clerks,

legal clerks, and private photocopying services; and (d) any persons requested by counsel to furnish

services such as document coding, image scanning, translation services, court reporting services,

demonstrative exhibit preparation, or the creation of any computer database from documents.

Disclosure of Privileged Material by the Party asserting privilege to individuals or entities listed in

(a) through (d) shall not constitute or be deemed a waiver or forfeiture of any claim of privilege or

other protection that a Party would be able to assert with respect to the Privileged Material and its

subject matter. Nothing in this paragraph is intended to preclude a Party from claiming that a

voluntary disclosure of Privileged Material was made before entry of this Protective Order and/or

that any privilege or protection was waived or forfeited in connection therewith. In the event of

disclosure under this paragraph, only the reporter, the person, his or her counsel, the presiding




                                                  7
judge, and persons to whom disclosure may be made and who are bound by this Protective

Order, may be present during the disclosure or discussion of Confidential Information.

Disclosure of material pursuant to this paragraph does not constitute a waiver of the confidential

status of the material so disclosed.

                                       Nonparty Information.

       18.     The existence of this Protective Order must be disclosed to any non-party

producing documents, tangible things, or testimony in this Contested Passages Discovery

pursuant to a document or deposition subpoena who may reasonably be expected to desire

confidential treatment for such documents, tangible things or testimony. Any such person may

designate documents, tangible things, or testimony confidential pursuant to this Protective Order.

                                Filing Documents with the Court.

       19.     If any Party wishes to submit Privileged Material or Confidential Information to the

Court in connection with any discovery disputes during Contested Passages Discovery, or in

connection with the CHI Defendants’ reasserted motion to strike under Rule 12(f), the

submission must be filed only under seal on CM/ECF in a manner that is consistent with the

Court’s procedures for filing documents under seal and this Protective Order.

                                           No Prejudice.

       20.     Producing or receiving confidential information, or otherwise complying with the

terms of this Protective Order, will not (a) operate as an admission by any Party that any

particular Confidential Information contains or reflects trade secrets or any other type of

confidential or proprietary information; (b) prejudice the rights of a Party to object to the

production of information or material that the Party does not consider to be within the scope of

discovery; (c) prejudice the rights of a Party to seek a determination by the presiding judge that




                                                8
particular materials be produced; (d) prejudice the rights of a Party to apply to the presiding

judge for further protective orders; or (e) prevent the Parties from agreeing in writing to alter or

waive the provisions or protections provided for in this Protective Order with respect to any

particular information or material.

                         Inadvertent Production of Privileged Material.

       21.     If, in connection with this Contested Passages Discovery, information subject to a

claim of attorney-client privilege, the common interest privilege, work product protection, or other

legally cognizable privilege or immunity is inadvertently disclosed (“Disclosed Privileged

Material”), the disclosure of the Disclosed Privileged Material shall not constitute or be deemed a

waiver or forfeiture of any claim of privilege or other protection that a Party would be able to

assert with respect to the Disclosed Privileged Material and its subject matter. The Parties intend

that this provision shall displace the provision of Fed. R. Evid. 502(b)(1) and (2), and that this

provision shall constitute an Order under Fed. R. Evid. 502(d).

       22.     If a producing Party becomes aware that it has inadvertently produced Disclosed

Privileged Material, the producing Party will immediately notify each receiving Party in writing

of the inadvertent production and describe the nature of the documents, communications, or

tangible things in a manner that, without revealing information itself privileged or protected, will

enable the Court to assess the claim of privilege. Upon receipt of such notice, each Party to

which such notice is directed must—unless it contests the claim of privilege—immediately: (a)

return, sequester, or destroy the Disclosed Privileged Material and any copies; (b) not use or

disclose the Disclosed Privileged Material until the claim is resolved and adjudicated by the

Court; (c) take reasonable steps to recall the Disclosed Privileged Material if the Party disclosed

it before being notified; (d) provide a written certification of counsel that all such Disclosed




                                                 9
Privileged Material has been returned, sequestered, or destroyed; and (e) destroy or sequester any

notes or summaries referring or relating to any such Disclosed Privileged Material. If the

Receiving Party contests the claim of privilege, the Parties must promptly meet and confer in an

attempt to resolve the dispute. If the conference does not resolve the privilege claim, the

Receiving Party must move the Court for an Order compelling disclosure of the information

claimed as unprotected. The motion must be filed under seal and must not assert as a ground for

compelling disclosure the fact or circumstances of the disclosure. Pending resolution of the

motion, the Receiving Party must not use the challenged information in any way or disclose it to

any person other than those required by law to be served with a copy of the sealed motion.

       23.     If a receiving Party receives materials that reasonably appear to be subject to an

attorney-client privilege, the common interest privilege, work product protection, or otherwise

protected by a discovery privilege or immunity, the receiving Party must refrain from further

examination of the materials that may be privileged or protected, and shall immediately notify

the producing Party, in writing, that the receiving party possesses such material. Nothing in this

Order is intended to shift the burden to identify privileged and protected documents from the

Producing Party to the Receiving Party. Nothing in this Order shall prevent the receiving Party

from challenging the propriety of the attorney-client privilege or work product immunity or other

applicable privilege designation by submitting a challenge to the Court. If the underlying claim of

privilege or protection is contested, the contesting Party may seek a judicial determination of the

matter in a motion timely filed with the Court. If the dispute arises after September 18, 2020, the

Parties will seek instruction from the Court regarding the appropriate dispute resolution process

(including the timing, length, and number of briefs to be filed).




                                                10
         24.    The Party asserting privilege retains the burden of establishing the privileged or

protected nature of any Disclosed Privileged Information. Nothing in Paragraphs 21-23 shall

limit the right of any Party to petition the Court for an in camera review of the Disclosed

Privileged Information.

                           Treatment of Protected Health Information.

         25.    The Parties anticipate that certain discovery requests in this Contested Passages

Discovery could call for production of documents containing information considered “Protected

Health Information” (“PHI”) under the Health Insurance Portability and Accountability Act of

1996, and the implementation regulations thereunder (“HIPAA”).

         26.    The Parties agree to specifically shield any PHI from disclosure in compliance with

HIPAA, including 45 C.F.R. 164.512(e).

         27.    The Parties therefore agree that a receiving Party that receives PHI in connection

with this Contested Passages Discovery will not use or disclose any PHI for any purpose other than

as necessary to fulfill its role in this Contested Passages Discovery.

                              Conclusion of Adjudication of the
                    CHI Defendants’ Reasserted Rule 12(f) Motion to Strike.

         28.    Within fourteen (14) calendar days after the Court’s adjudication of the CHI

Defendants’ reasserted Rule 12(f) motion to strike, each Party or other person subject to the terms

of this Protective Order is under an obligation to destroy or return to the producing Party all

materials and documents obtained through the Contested Passages Discovery, and to certify to the

producing Party that this destruction or return has been done. However, outside counsel for any

Party is entitled to retain all court papers, trial transcripts, exhibits, and attorney work provided that

any such materials are maintained and protected in accordance with the terms of this Protective

Order.



                                                   11
                                            Remedies.

       29.     If any Party has good cause to believe that a violation of this Order has occurred,

that Party may petition the presiding judge for appropriate relief, including the sanctions set forth

in Fed. R. Civ. P. 37(b) and any other sanctions as may be available to the presiding judge,

including the power to hold Parties or other violators of this Protective Order in contempt. All

other remedies available to any person injured by a violation of this Protective Order are fully

reserved.

       30.     Any Party may petition the presiding judge to modify, alter, or relieve a Party of

any term or condition of this Protective Order.

                                          Miscellaneous.

       31.     Nothing in this order abridges the right of any person to seek its modification by

the Court in the future by filing a motion seeking further or different protection from the Court

under Rule 26(c) of the Federal Rules of Civil Procedure, or from filing a motion with respect to

the manner in which confidential information shall be treated at trial.

       32.     By Stipulating to the entry of this Protective Order, no Party waives any right it

otherwise would have to object to disclosing or producing any information or item on any

ground not addressed in this Stipulated Protective Order. Similarly, no Party waives any right to

object on any ground to the use in evidence of any of material covered by this Stipulated

Protective Order.

       33.     By stipulating to entry of this Protective Order, the Parties adopt no position on

the authenticity or admissibility of documents produced subject to it.

       34.     During the pendency of this Contested Passages Discovery, upon a showing of

substantial need, any Party may inspect any other Party’s signed acknowledgments and




                                                  12
agreements of persons who have received confidential information subject to this Stipulated

Protective Order.

       35.      All persons signing the Confidentiality Agreement contemplated under this

Stipulated Protective Order agree to submit to the jurisdiction of the United States District Court

for the Southern District of Texas, Houston Division, for resolution of any and all disputes

arising under the Stipulated Protective Order or the Confidentiality Agreement.




        IT IS SO STIPULATED THROUGH COUNSEL OF RECORD.


             /s/ Kevin M. Coffey                 /s/ Ruth Brown
             POLSINELLI PC                       LOEVY & LOEVY
             Brian F. McEvoy                     Ruth Brown
             1201 West Peachtree NW              311 N Aberdeen St
             Suite 1100                          3rd Floor
             Atlanta, GA 30309                   Chicago, IL 60607

             Asher Funk                          Counsel for Relator
             Kevin Coffey
             150 N. Riverside
             Chicago, IL 60606

             Counsel for Defendants



       PURSUANT TO STIPULATION, IT IS SO ORDERED.



               08.18.20
       DATED: ________________________


       _____________________________________
       United States Magistrate Judge



                                                13
                                            Exhibit A

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

UNITED STATES OF AMERICA, the            )
STATE OF TEXAS, the STATE OF COLORADO, )
the STATE OF INDIANA, the STATE OF IOWA, )
the STATE OF MINNESOTA, the STATE OF     )
NEW MEXICO, the STATE OF TENNESSEE,      )
the STATE OF WASHINGTON, ex rel. HICHEM )                   Civil Action No. 4:18-cv-00123
CHIHI,                                   )
                                         )
                  Plaintiff-Relator,     )
                                         )
           v.                            )
                                         )
CATHOLIC HEALTH INITIATIVES, et al.      )
                                         )
                  Defendants.            )

       CONFIDENTIALITY AGREEMENT FOR THIRD-PARTY VENDORS


       I, ____________________________________________________ [print or type full

name], declare under penalty of perjury that I have read in its entirety and understand the

Stipulated Protective Order issued by the United States District Court for the Southern District of

Texas on _____ (ECF No. ____) in the action Chihi v. Catholic Health Initiatives, et al. Case No.

4:18-cv-00123 (the “Order”).

       I further hereby affirm that:

       Information, including documents and things, designated as “Privileged”, “Privileged

Material”, or “Confidential Information,” as defined in the Protective Order entered in the above-

captioned action (“Protective Order”), is being provided to me pursuant to the terms and

restrictions of the Protective Order.



                                                14
       I have been given a copy of and have read the Protective Order.

       I am familiar with the terms of the Protective Order and I agree to comply with and to be

bound by its terms.

       I submit to the jurisdiction of this Court for enforcement of the Protective Order.

       I agree not to use any Privileged Material or Confidential Information disclosed to me

pursuant to the Protective Order except for purposes of the above-captioned litigation, and not to

disclose any Privileged Material or Confidential Information disclosed to me pursuant to the

Protective Order to persons other than those specifically authorized by the Protective Order to have

access to it, without the express written consent of the party who designated the information as

confidential or by order of the presiding judge.

Dated: ____________________

City and State (or Country) where signed: ____________________

Printed name: _____________________________

Signature: _________________________________




                                                   15
